Title: To George Washington from Leonard Miller, 25 September 1780
From: Miller, Leonard
To: Washington, George


                        
                            May it please your Excellency
                            September 25th 1780
                        
                        The Petition of Lt Leonard Miller, humbly showeth. That whereas. I have been constantly in the service of the
                            United States, since the Commencement of Hostilities, between Great Britain and these States. and should still rejoice in
                            the same was it not for the situation of my Family: which Utterly forbids it. Which situation they have been reduced too,
                            by my being in the service. So most humbly pray for a discharge from the service. Relying on your Excellencies Wisdom and
                            Benevolence—shall as in duty bound ever Pray. 
                        
                            Leonard Miller Lieut.
                            13th Massatts Regiment
                        
                    